Citation Nr: 0519587
Decision Date: 07/19/05	Archive Date: 09/19/05

DOCKET NO. 02-20 427                        DATE JUL 19 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for paraganglioma excision claimed as secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:

Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran had active service from June 1962 to May 1966.


This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the RO.

In January 2004, the Board remanded this matter for further development by the RO.

The Board also remanded the issue of service connection for coronary artery disease, post-operative coronary artery bypass graft, claimed as secondary to the service-connected diabetes mellitus.

By August 2004 rating decision, the RO granted service connection for this disability. The issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

FINDINGS OF FACT

1. The veteran, who had service in the Republic of Vietnam, did not manifest a paraganglioma in service or for many years thereafter.

2. The veteran is not have had a paraganglioma or residual disability attributable to resection thereof due to Agent Orange exposure or other event or incident of service.

CONCLUSION OF LAW

The veteran's disability manifested by paraganglioma excision is not due to Agent Orange exposure or other disease or injury that was incurred in or aggravated by

- 2 


active service; nor may paraganglioma be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

VCAA provides that the Secretary of V A shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The Secretary may defer providing assistance pending the submission by the claimant of essential information missing from the application. ld.

VCAA also contains provisions regarding the scope of notice to which those seeking VA benefits are entitled. 38 U.S.C.A. § 5103.

Having reviewed the complete record, the Board believes that there is ample medical and other evidence of record upon which to decide the veteran's claim. The Board is unaware of, and the veteran has not identified, any additional evidence, which is necessary to make an informed decision on this issue.

Thus, the Board believes that all relevant evidence that is available has been obtained. The veteran and his representative, moreover, have been accorded ample opportunity to present evidence and argument on his behalf, and the Board observes that the veteran elected to forego his right to a hearing.

- 3 


Further, by the September 2001 letter, the April 2002 Statement of the Case, the January 2003 and October 2004 Supplemental Statements of the Case, the veteran and his representative have been notified of the evidence needed to establish the benefit sought.

He has been advised via the September 2001 letter, the April 2002 Statement of the Case and the October 2004 Supplemental Statement of the Case, regarding his and VA's respective responsibilities as to obtaining that evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has obtained specified private medical records and has scheduled relevant VA medical examinations.

Consequently, the Board concludes that VA's twin statutory duties to provide notice and assistance to the veteran have been satisfied.

The Board notes that seeking further development of the case would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, assistance, and other requirements of VCAA, and any further action would only serve to burden VA with no foreseeable benefits flowing to the veteran.

Factual Background

The veteran served in the Republic of Vietnam from July 1964 to May 1966.

- 4


The service medical records make to reference to a paraganglioma.

In February 1987, the veteran underwent surgery. The admitting diagnosis was that of a small abdominal aortic aneurysm with pain. A paraganglioma excision was performed. The paraganglioma was found to be benign.

A March 1987 VA progress note reflected a history of a paraganglioma, which was surgically removed.

On April 1999 Agent Orange screening, the examiner noted a history of thrombocytopenia secondary to paraganglioma surgery. The examiner diagnosed status post paraganglioma, which apparently was removed and resolved.

A May 2004 VA examination report indicates a diagnosis of benign paraganglioma, resected in 1987. The examiner explained that this was a tumor of neuroendocrine origin and not a sarcoma.

The examiner explained that paragangliomas were rare tumors, and there was no information relating paragangliomas to exposure to herbicides.

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

- 5 



Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as a malignancy are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be accompanied by medical evidence establishing that the claimant currently has a claimed disability. Absent proof of a present disability, there can be no valid claim. See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes).

When the positive and negative evidence as to a veteran's claim are in approximate balance, thereby creating a reasonable doubt as to the merits of a claim, the veteran prevails. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is inapplicable. Id. at 1365.

Analysis

Service connection can only be granted for presently existing disability. 38 C.F.R. § 3.303; Gilpin, supra. The veteran is shown to have undergone an excision of a paraganglioma many years after service.

- 6 


This is a case where the evidence weighs against the veteran's claim. The competent medical evidence indicates that the claimed paraganglioma is due to any Agent Orange exposure in service.

There is no evidence to the contrary, i.e., there is no evidence that paraganglioma is due to any disease or injury that was incurred in or aggravated by service.

As the preponderance of the evidence is against the veteran's claim, the benefit of the doubt rule is not for application. Ortiz, supra.

ORDER

Service connection for a paraganglioma resection is denied.

	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

- 7 




